Citation Nr: 0019404	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-50 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for neck disability.  

2.  Entitlement to service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1995.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied entitlement to service 
connection for:  bilateral hearing loss; chronic sinusitis; 
neurofibromatosis with excision of tumors; neck disability; 
low back disability; nerve involvement resulting from removal 
of neurofibromatous tumors of the right hand, elbow and arm; 
neurological involvement following removal of a 
neurofibromatous tumor of the right knee; chronic numbness of 
the right foot resulting from removal of the neurofibromatous 
tumor of the right knee; numbness of both hands; gastric 
reflux disease; and multiple scarring.  The veteran appealed 
that decision.  In April 1997, she testified before a hearing 
officer at the RO.  In September 1997, the RO granted service 
connection for generalized neurofibromatosis with associated 
complications including involvement of the nervous system in 
multiple locations and postoperative scars, rated 50 percent 
disabling.  The grant of service connection was considered to 
encompass the prior issues of service connection for 
neurofibromatosis with excision of tumors, nerve involvement 
resulting from removal of neurofibromatous tumors of the 
right hand, elbow and arm, neurological involvement following 
removal of neurofibromatous tumor of the right knee, chronic 
numbness of the right foot resulting from removal of the 
tumor of the right knee, numbness of both hands and multiple 
scarring.  The remaining issues on appeal were service 
connection for bilateral hearing loss, chronic sinusitis, 
neck disability, low back disability and gastric reflux 
disease.  

In June 1998, the Board denied service connection for 
bilateral hearing loss and remanded to the RO the issues of 
service connection for sinusitis and gastric reflux disease 
as well as the issues listed on the title page.  While the 
case was in remand status, the RO granted service connection 
for sinusitis and gastric reflux disease, and those issues 
are no longer before the Board.  The Board addresses the 
claims for service connection for neck disability and low 
back disability in this decision.  


FINDINGS OF FACT

1.  The claim for service connection for neck disability is 
not plausible.  

2.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
low back disability has been obtained.

3.  Any currently present acquired low back disorder was not 
present within one year of the veteran's discharge from 
service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for neck disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's low back disability was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the lumbosacral spine during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in September 
1975 she reported having slipped on ice with a forward fall 
in which she struck her neck against a rail.  Examination 
showed neck swelling on the right.  The assessment was soft 
tissue trauma to neck.  In November 1975, the veteran 
reported a history of neck trauma, and the examiner noted 
mild tenderness of the neck.  

The veteran was hospitalized for excision of a neurofibroma 
of the right neck in March 1981.  Medical Evaluation Board 
examination reports dated in July 1985 and June 1986 
summarize the veteran's history of surgical excision of 
multiple neurofibromas from various sites including the left 
posterior neck, left axilla, right arm and right neck.  The 
examinations showed subcutaneous nodules in the area of the 
left occiput, both sides of the neck, right upper lip, both 
scapulae, right popliteal fossa and left thigh.  The 1985 
Medical Board recommended review and determination, but no 
physical evaluation board was convened.  The 1986 Medical 
Board recommended return to duty, as did a physical 
evaluation board convened in August 1986.  

Service medical records show complaints of head, neck and 
shoulder pain in April and May 1987.  The veteran reported no 
trauma.  There was limitation of motion of the cervical 
spine, and the veteran was sent to physical therapy, which 
she attended during May 1987.  Neck pain continued in early 
June 1987, and the assessment was chronic cervical strain.  
X-rays of the cervical spine at that time reportedly showed 
no significant radiographic abnormality.  A temporary profile 
was assigned in September 1987 in conjunction with removal of 
a lump from the muscles in the veteran's back.  In December 
1987, the veteran complained of pain in her right shoulder 
and neck.  She reported the pain had started that morning, 
but there had been no trauma.  The assessment after 
examination was acute right trapezius strain.  

In July 1988, the veteran complained of 3 days of back pain.  
She said the pain started under her shoulder blades and 
radiated to the mid-back area.  She reported she had hit her 
back on a wall.  On examination there was bilateral 
paravertebral muscle spasm in the L2-L5 area.  The assessment 
was contusion with rotation.  

In an emergency room record dated in August 1988, it was 
noted that the veteran complained of pain in her right 
shoulder and right posterior neck.  She said there had been 
no trauma, but she might have slept the wrong way on her 
neck.  On examination of the neck, there was tenderness of 
the insertion of the posterior cervical muscles at the base 
of the skull.  There was full range of motion of the neck. 
The assessment was probable muscle strain.  In a progress 
note dated in late August 1988 the veteran was noted to have 
a history of recurrent neck muscle spasm and a history of von 
Recklinghausen's disease.  There was limited active range of 
motion of the neck with prominent sternocleidomastoid muscles 
on the right, and there was anterior and posterior cervical 
adenopathy.  The assessment was neck strain and cervical 
adenopathy versus neurofibromatosis.  

In July 1990, the veteran complained of back pain after she 
slipped and fell on a wet floor and hit on her back and neck.  
On initial examination of the back, there was mild scapular 
tenderness. The impression was contusion to the back.  X-rays 
were within normal limits.  The veteran underwent physical 
therapy.  Those records show complaints of diffuse back pain 
that spread to the neck and shoulders as well as the low 
back.  The veteran was examined in the orthopedic clinic in 
September 1990, and the impression was low back strain and 
mid-scapular pain.  The veteran continued physical therapy 
through October 1990.  The veteran was seen in the orthopedic 
clinic in May 1991 for follow-up on back pain and right knee 
pain.  The impression after examination was low back strain.  
A profile was assigned through mid-August 1991 for patello-
femoral pain, right knee, and low back strain.  

In April 1993, the veteran was seen with complaints of low 
back pain for two days.  She reported she had a low back 
injury 3 years earlier and had low back pain off and on.  She 
said she took Motrin as needed.  On examination, there was 
mild tenderness of the bilateral paraspinal area in the 
lumbar area.  The assessment was chronic low back pain, 
status post injury.  

The veteran underwent magnetic resonance imaging (MRI) 
studies of the cervical spine and lumbar spine in April 1993.  
The impression following the cervical spine MRI study was 
normal MRI of cervical spine.  The impression following the 
lumbar spine MRI study was small focal area of abnormal 
enhancement in the spinal canal, posterior to L2.  The 
radiologist said that this might represent an artifact but a 
small neural fibroma could not be conclusively excluded.  He 
recommended a repeat study.  The veteran underwent an 
additional MRI study of the lumbosacral spine in May 1993.  
The impression was:  marked bilateral nerve root sheath dural 
ectasia compatible with but not specific for von 
Recklinghausen's disease; persistent focus of abnormal 
enhancement in left aspect of lumbar spinal canal at the L-1 
level (the radiologist said this could represent a 
neurofibroma of the nerve root); and sacralization of L-5.  

In November 1993, the veteran was referred to physical 
therapy with complaints of right neck/back tightness.  The 
primary care clinic noted that her history and examination 
were consistent with right cervical strain.  A physical 
therapy consultation report shows the veteran complained of 
severe right neck pain and stiffness going down her back and 
into her right shoulder.  She reported she had used a chain 
saw, holding it primarily with her right hand, for about an 
hour two days earlier.  The assessment after examination was 
cervical strain.  Physical therapy continued in December 
1993.  At that time it was noted the veteran was improving 
and therapy was to be discontinued after two more weeks.  

In July 1994, the veteran complained of back pain that 
awakened her from sleep.  On examination, the back was tender 
to palpation in the left paraspinal scapular region.  The 
assessment was strain, muscle.  Medication was prescribed.  
Three days later the veteran was seen with complaints of 
increased back to shoulder pain.  

In the report of medical history for her retirement 
examination in August 1994, the veteran answered yes to the 
question have you ever had or have you now recurrent back 
pain.  On an attached medical history worksheet, the veteran 
stated that her back pain started in 1990 and treatment 
included medicine and physical therapy.  The examiner noted a 
2 by 2-cm mobile mass in the left cervical area.  He 
evaluated the spine as normal.  Clinical records dated in 
March 1995 include the notation of a fibroma in the left 
neck.  April 1995 X-rays of the cervical spine were normal.  
An April 1995 MRI study of the cervical spine showed a 3-cm 
tissue mass deep to the posterior margin of the 
sternocleidomastoid muscle.  The radiologist stated that no 
spinal involvement was identified.  In May 1995, the veteran 
underwent excision of the left posterior neck neurofibroma.  
At follow-up in June 1995, the wound was well healed and 
there was slight decrease in sensation along the neck 
inferior to the wound.  

At a VA examination in August 1995, the veteran stated that 
she did not remember hurting her neck, but she had had a 
stiff neck for as long as she could remember.  She thought 
she might have fallen or laid in a crooked position 10 or 11 
years ago and it left her with a stiff cervical spine.  The 
examiner stated that he could not find this in the veteran's 
military records.  Range of motion of the cervical spine was 
extension to 19 degrees, flexion to 36 degrees, right 
rotation to 52 degrees and left rotation to 57 degrees.  Side 
bending was 80 degrees to the right and 12 degrees to the 
left.  The examiner noted some deep tenderness of the 
suboccipital muscle attachment at the base of the skull.  

At the August 1995 examination, the veteran reported that in 
June 1975 at work she had tripped over a cord at her desk and 
had a chronic ache in the lumbosacral spine.  The examiner 
noted there was a normal MRI of the lumbosacral spine in 
service.  The physician reported that examination of the back 
showed full range of motion in flexion, right and left 
rotation, right and lift side bending and full extension.  He 
noted a mild scoliosis of the lumbar spine, but said that 
palpation of the paraspinal muscles through that whole area 
showed no atrophy, no tenderness and no muscle spasm.  The 
reported diagnosis was:  X-ray of cervical spine is normal; 
and chronic strain L-S spine secondary to old trauma.  In an 
August 1995 VA report of X-rays of the cervical spine, the 
radiologist stated that the vertebral segments appeared to be 
aligned normally with no evidence of a fracture or 
dislocation.  The disc spaces were unremarkable, and no 
spondylosis was seen.  The impression was negative study.  

Outpatient records from Wright Patterson Medical Center show 
that in December 1995 the veteran reported she had slipped 
and fallen on ice and hurt her back.  She gave a history of a 
muscle pull in her low back in 2 earlier falls.  On 
examination there was full range of motion of the back.  
There was mild tenderness of the lumbar paraspinous muscles.  
The assessment was lumbar sprain.  Motrin, a heating pad and 
rest were prescribed.  In October 1996, the veteran was seen 
with complaints of back pain in the area of her right 
shoulder blade.  She said the back pain lasted from 1 to 8 
hours and increased with elevation of her arm.  On 
examination, there was tenderness on palpation of right 
paraspinal muscles in the T6 - T8 area.  The assessment was 
right posterior thoracic muscle spasm.  

At a hearing before a hearing officer at the RO in April 
1997, the veteran testified that she injured her neck twice 
in service and received physical therapy.  She testified that 
her neck currently bothered her every two to four months and 
that when she had problems she used moist heat and massage 
and took Motrin.  She said she only went to the doctor when 
she couldn't stand the pain.  She said that the doctor had 
never really said what it was other than agreeing that she 
had a stiff neck.  She testified that the neck disability for 
which she was seeking service connection was from injuries 
and was not part of her neurofibromatosis although her doctor 
had never told her whether the neurofibromatosis was causing 
her neck problems.  

At the hearing, the veteran testified that she had hurt her 
back several times in service, in falls and doing heavy work 
like moving furniture and tearing down and building walls.  
She testified that while in service she went to physical 
therapy for two or three months or more because of her back.  
She said she had sought treatment for her back several times 
while in service and that she continued to use care when she 
lifted something.  She testified that since she had been out 
of service she had treated herself and had taken it very easy 
with lifting and so forth.  She said she had received 
treatment from a doctor for her back once since service.  

A February 1997 enhanced MRI of the total spine performed at 
Wright Patterson Medical Center indicated normal alignment of 
the vertebrae from the foramen magnum through S-1.  No 
compression fractures or destructive lesions were noted; the 
disc spaces appeared fairly well preserved and interfaced 
normally with the spinal canal.  It was noted that within the 
neck, the previously described 3-cm mass had apparently been 
resected.  There was multilevel dural ectasia within the 
cervical spine, to a lesser extent within the thoracic spine, 
and particularly within the lumbar spine, with widening of 
the neural foramen at those levels.  There was a small ovoid 
focus of enhancement at the conus medullaris at approximately 
the T12-L1 level.  The radiologist said this likely 
corresponded with the previously noted focus of enhancement 
on prior MRI studies.  The impression was:  status post 
resection of reported neural fibroma of left posterior 
triangle of neck; multilevel dural ectasia, unchanged; and 
probable small nerve root sheath tumor in region of conus 
medullaris.  The radiologist stated that several of the areas 
of suspected dural ectasia within the lumbar spine exhibited 
questionable faint enhancement and that it was impossible to 
exclude atypical neural fibromas, schwannomas, or meningiomas 
at these sites.  

VA X-rays of the lumbar spine in February 1999 showed partial 
sacralization of L5 on the right.  The radiologist stated 
that the height of the vertebral bodies and disc spaces 
appeared unremarkable.  He also stated that he noticed no 
spondylolisthesis or spondylolytic defect.  The radiologist 
compared February 1999 VA X-rays of the cervical spine with 
the August 1995 X-ray study.  He noted an increase in the 
lordotic curvature of the cervical spine, which he said could 
be positional in nature.  He said that otherwise the height 
of the vertebral bodies and disc spaces appeared 
unremarkable.  He said the prevertebral soft tissue space was 
normal and that he did no appreciate any significant 
abnormality in the bony neural exit foramen.  

At a VA examination in March 1999, the veteran reported that 
she had had a problem with her neck on a couple of occasions 
where it had been very stiff, requiring physical therapy and 
a collar.  She reported falls involving her neck and lumbar 
spine.  She said that approximately every two months her neck 
bothered her badly enough that she needed to take a Dolobid 
for it.  The physician reported he had reviewed the veteran's 
claims file and noted she had several falls in service and 
numerous clinic visits for back treatments in 1990 and 1991.  
He noted that no specific lesions associated with trauma or 
neurofibromatosis had been noted in MRIs in service.  

At the VA examination in March 1999, the veteran was able to 
flex her neck to 40 degrees, extend to 55 degrees, abduct to 
the right 30 degrees, abduct to the left 25 degrees and 
rotate to 60 degrees, bilaterally.  She could flex the lumbar 
spine to 110 degrees, extend to 20 degrees, bend to the right 
20 degrees, bend to the left 15 degrees, rotate to the right 
45 degrees and rotate to the left 60 degrees.  The diagnosis 
was history of recurrent low back pain but a normal exam 
today.  The physician noted there was MRI evidence in the 
past of a small amount of activity at L2 but which was not 
associated with functional abnormality.  He also noted that 
recurrent low back pain problems occurred in service.  With 
respect to the neck the diagnosis was recurrent cervical pain 
with no evidence of functional abnormality on exam today.  
The physician noted that the veteran had problems with her 
neck during the period from July to September 1990 on review 
of the claims file.  

VA X-rays of the lumbosacral spine in September 1999 showed 
that alignment, intervertebral disc space heights and 
vertebral heights were preserved.  The radiologist noted 
there were five lumbar-type vertebral bodies.  The impression 
was unremarkable lumbosacral spine.  

At a VA examination in September 1999, the veteran gave a 
history of low back pain about three times a year, lasting 
for three or four days.  She reported that she tripped on a 
cord in service and fell with a twisting type of injury to 
the low back and she said she also fell on ice several times 
in service.  The veteran reported she had an occasional 
twinge in her back, but used a heating pad and avoided 
lifting heavy objects.  With respect to her neck she gave no 
definite history of injury but said she woke up one morning 
with stiffness and pain.  She reported that she was seen in 
the emergency room in service and was put in a cervical 
collar.  She reported this happened in New York in 1984 and 
in Korea in 1987.  She said that mostly her neck felt stiff 
and there was pain and difficulty in turning her neck on both 
sides.  

At the September 1999 examination, the veteran could flex the 
cervical spine to 55 degrees, extend to 50 degrees, bend to 
35 degrees bilaterally and rotate to 50 degrees.  There was 
no muscle weakness, pain or spasm during examination.  There 
was normal lumbar lordosis, and there was no scoliosis or 
kyphosis of the lumbar spine.  Passively stretching the 
ankles caused some discomfort in the low back.  Local 
examination of the back revealed mild tenderness in the left 
paraspinal area.  There was flexion of the lumbosacral spine 
to 70 degrees, extension to 30 degrees, right lateral bending 
to 30 degrees, left lateral bending to 45 degrees and 
rotation to 35 degrees, bilaterally.  There was mild pain on 
extension of the spine in the lower back.  There was no 
weakness of any muscle groups in the lumbosacral spine area.  
The clinical diagnosis was cervical spondylosis and 
lumbosacral spine spondylosis.  

In comments following the diagnoses, the physician stated 
that the cervical spine examination did not reveal any 
evidence of pain, muscle spasm, muscle weakness or referred 
pain in arms or hands, and there was no limitation of 
movements.  The physician said the examination was normal.  
He also stated that he had reviewed the February 1999 
cervical spine X-rays and they were also normal.  He said 
there was no evidence of any arthritic changes, disc space 
narrowing or encroachment of neural foramina.  The physician 
stated that the lumbosacral spine examination revealed mild 
discomfort in the left paraspinal muscles.  He said mild pain 
was observed in the last ten degrees of extension of the 
spine, and there was no pain on other movements.  The 
physician said that the veteran had some difficulty walking 
on her heels, which he believed was due to her knee problems.  
He said there was no evidence of any neurological deficit 
that suggested any disc degeneration exerting any pressure on 
nerve roots.  The physician said there was X-ray evidence of 
spondylolisthesis at the L5-S1 level with no slip of 
vertebra.  He said this was most likely congenital and caused 
some weakness in the low back.  He also said the veteran's 
pain and mild muscle tenderness could be explained on this 
basis.  

Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306 (1999).  
Service incurrence or aggravation of arthritis may be 
presumed if it becomes manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
established for disease initially diagnosed after discharge 
from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether she has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The Court of Appeals for the Federal Circuit (Federal 
Circuit) has reiterated that the standard of proof it 
affirmed in Epps emphasizes that a well-grounded claim need 
only be plausible or capable of substantiation and that such 
a claim need not be conclusive but only possible.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  In Hensley the Federal 
Circuit went on to state that the threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low, and its opinion in Epps did 
not change that.  A claim also may be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

Neck disability

Review of the evidence outlined above confirms that the 
veteran was treated for neck problems on multiple occasions 
in service and at one time, in June 1987, she was diagnosed 
as having chronic cervical strain.  This had been preceded by 
initial complaints of neck and shoulder pain in April 1987 
with physical therapy continuing through May 1987.  There 
were also assessments of neck strain in August 1988 after the 
veteran thought she might have slept the wrong way on her 
neck and cervical strain in November 1993 after the veteran 
used a chain saw.  Subsequent service medical records show 
that a neurofibroma associated with the veteran's service-
connected neurofibromatosis was removed from the left 
posterior neck in March 1995, but there were no further 
complaints or abnormal findings concerning the neck or 
cervical spine during service.  X-rays of the cervical spine 
in service showed no abnormalities, an MRI study of the 
cervical spine in April 1993 was normal while the April 1995 
MRI study of the cervical spine showed the mass that was the 
later-excised neurofibroma.  

The Board notes that at the August 1995 VA examination, the 
only diagnosis concerning the cervical spine was that X-rays 
were normal.  The examiner did not associate the limited 
motion of the cervical spine or tenderness of the 
suboccipital muscle attachment with a diagnosis, nor did he 
relate them to the veteran's service.  The diagnosis at the 
March 1999 VA examination of recurrent cervical pain does not 
serve to make the veteran's claim for neck disability well 
grounded because the Court has held that pain alone, without 
a diagnosis or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Further, the physician stated 
that at the March 1999 examination he found no evidence of 
functional abnormality of the cervical spine.  This evidence 
does not, therefore, support the veteran's claim.  

As noted earlier, at the September 1999 VA examination, the 
clinical diagnosis was cervical spondylosis.  As the RO 
explained in its December 1999 supplemental statement of the 
case, according to Dorland's Illustrated Medical Dictionary 
1564 (28th ed. 1994) (Dorland's) spondylosis is a term for 
degenerative arthritis.  There was no indication of the 
presence of arthritis within the 1-year presumptive period 
and the physician did not relate this diagnosis to the 
veteran's service.  Further, the physician's comments later 
in the September 1999 examination report conflict with the 
diagnosis of cervical spondylosis as the physician 
specifically stated that February 1999 cervical spine X-rays 
were normal with no evidence of arthritic changes.  He 
further stated that the current examination of the cervical 
spine was normal with no evidence of pain, muscle spasm, 
muscle weakness or limitation of motion.  

As demonstrated above, the post-service medical evidence does 
not include a diagnosis of any kind of cervical strain, nor 
does it identify any other post-service neck disability 
related to the veteran's service.  The only evidence linking 
the claimed neck disability to service is the veteran's 
hearing testimony in which she related her post-service neck 
problems to injuries in service.  However, the veteran, as a 
lay person, is not competent to provide evidence requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As an essential element of a well-grounded 
claim is absent, the claim for service connection for neck 
disability must be denied as not well grounded.  The Board 
here notes, as has the RO, that to the extent there are post-
service medical findings related to the veteran's 
neurofibromatosis, they are properly rated as part of that 
service-connected disability.  

Low back disability

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for low back disability is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
In this regard, the service medical records show reports of 
falls followed by diagnoses of low back strain and there is a 
diagnosis in August 1995, which was within a few months after 
separation from service, of chronic strain L-S spine 
secondary to old trauma.  As the veteran had 20 years of 
active service, it is reasonable that the "old trauma" to 
which the physician referred was trauma that occurred in 
service.  The Board remanded the claim for further 
development because, notwithstanding the diagnosis in August 
1995 examination report, the physician had reported that 
physical examination of the lumbar spine was normal except 
for a mild scoliosis and an X-ray study of the low back had 
not been conducted.  Since then, post-service treatment 
records have been obtained, additional physical examinations 
have been completed, and a medical opinion has been obtained.  
The Board is satisfied that relevant facts sufficient to 
reach an equitable decision have been properly developed and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

In addition to the August 1995 report including the diagnosis 
of chronic strain L-S spine secondary to old trauma, post-
service medical evidence shows that the veteran fell on ice 
in December 1995 and the assessment at that time was lumbar 
sprain.  At the March 1999 VA examination, the diagnosis was 
normal examination with history of recurrent low back pain, 
and the physician noted that the veteran had low back pain 
problems in service.  He did not, however, refer to a 
diagnosis or underlying malady or condition other than past 
MRI evidence of a small amount of activity at L2, which he 
noted was not associated with functional abnormality.  The 
examiner made no reference to VA X-rays that were taken in 
February 1999.  Thus, the results of the March 1999 VA 
examination weigh against the claim.  That is, the clinical 
examiner did not identify a disability for which service 
connection may be granted, as pain alone, without a diagnosis 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez at 285.  At 
the September 1999 VA examination, the clinical diagnosis was 
lumbosacral spine spondylosis.  As with the cervical spine, 
there was no medical evidence of arthritis in service or 
within a year after separation from service, and the 
physician in September 1999 did not in any way relate 
arthritis of the lumbosacral spine to service.  

In response to the Board's question concerning the etiology 
of any current low back disability, the physician at the 
September 1999 VA examination concluded there was X-ray 
evidence of spondylolisthesis at L5-S1 with no vertebra slip 
and it was to this, rather than to any other low back 
pathology, that he attributed the findings of pain and 
tenderness in the lumbosacral region.  As the RO explained in 
the December 1999 supplemental statement of the case, 
according to Dorland's at 1563, spondylolisthesis denotes 
forward displacement of one vertebra over another, usually 
the fifth lumbar over the first sacral, or the fourth lumbar 
over the fifth lumbar, usually due to a developmental defect.  
The physician stated that in the veteran's case, this was 
most likely due to a congenital defect.  This opinion is 
against the veteran's claim as congenital or developmental 
defects are not diseases or injuries for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(1999).  

In summary, the only medical evidence that favors the claim 
is the August 1995 diagnosis of chronic strain L-S spine 
secondary to old trauma, but that diagnosis was not supported 
by clinical findings at the August 1995 examination.  The 
remaining post-service medical evidence is either neutral or 
against the claim as it concerns post-service injury or does 
not relate post-service low back pathology to the veteran's 
service.  Thus it is the Board's judgment that the 
preponderance of the evidence is against the claim.  

The Board here again notes, as has the RO, that to the extent 
there are post-service medical findings associated with the 
low back that are related to the veteran's neurofibromatosis, 
they are properly rated as part of that service-connected 
disability.  

ORDER

Service connection for neck disability is denied.  

Service connection for low back disability is denied.  


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

